Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(1)  as being anticipated by US 2007/0009152 A1 to Kanda.
Claim 1. A data generating system comprising: a memory storing instructions; and one or more processors configured to execute the instructions to perform: detecting an object from an input image; Kanda [0008] teaches a learning-type classifying apparatus comprises defective region extracting unit for extracting defective regions of classification targets from an image in which the plurality of regions of the classification targets are present…and teacher data creating unit for creating teacher data for each of the regions so that the classification results of the integrated regions are reflected in each region included in the integrated regions.
displaying a first region of the detected object on a display device and receiving an input of a second region based on a location on the input image by an input device and an input of a class for the second region; Kanda [0053] teaches in such a user-interactive operation as the creation of the teacher data, a plurality of regions of classification targets in an image are displayed while being automatically integrated in a suitable manner
Kanda [0043] teaches a user determines whether a judgment on the display results on the display screen is correct or wrong (step S7). When the judgment is correct, the user instructs using the input unit 109 that the judgment results are OK (step S8). After the OK instruction in step S8, the classification results of the integrated regions are considered as the classification results of the respective regions included in each of the integrated regions, thereby creating the teacher data in the teacher data creating unit 105 (step S9). FIG. 4 shows the teacher data created on the basis of the display state shown in FIG. 3.
Kanda [0045] teaches when the result of integrating the regions is not proper in step S10, the user selects the improper integrated regions using the input unit 109 (step S12). A method of selection can be, for example, indicating the region in the screen with a pointer.
and generating teacher data from an image of the second region and the input of the class. Kanda [0041] teaches the following processing is performed during learning (during the creation of teacher data) after the above processing in step S4. First, the defective regions classified into the same defect kind in the classifying unit 103 are integrated in the region integrating unit 104 (step S5). After the integration of the defective regions, each of the integrated regions is displayed in an identifiable manner (e.g., in a color-coded manner) and the defect kinds of the integrated regions are displayed on the display unit 108 (step S6).
Kanda [0042] teaches FIG. 3 shows one example of a display screen on the display unit 108 when step S6 is executed. The screen has a display area 150 for displaying each of the integrated regions in a color-coded manner, and a display area 141 for displaying the defect kinds of the integrated regions. Here, displays of the same color are expressed with the same kind of design. Therefore, among regions 151 to 159 displayed in the display area 150 in FIG. 3, the regions 151 to 154, 158 and 159 are displayed in an integrated manner in the same color as regions belonging to the same defect kind, the regions 155 and 156 are displayed in an integrated manner in another same color as regions belonging to another same defect kind, and the region 157 is displayed in still another color as a region belonging to still another same defect kind. 
Claim 2. The system according to claim 1, wherein the one or more processors are further configured to execute the instructions to perform: emphasizing, on the displayed input image, the second region. Kanda [0041] teaches the following processing is performed during learning (during the creation of teacher data) after the above processing in step S4. First, the defective regions classified into the same defect kind in the classifying unit 103 are integrated in the region integrating unit 104 (step S5). After the integration of the defective regions, each of the integrated regions is displayed in an identifiable manner (e.g., in a color-coded manner) and the defect kinds of the integrated regions are displayed on the display unit 108 (step S6).
Kanda [0042] teaches FIG. 3 shows one example of a display screen on the display unit 108 when step S6 is executed. The screen has a display area 150 for displaying each of the integrated regions in a color-coded manner, and a display area 141 for displaying the defect kinds of the integrated regions. Here, displays of the same color are expressed with the same kind of design. Therefore, among regions 151 to 159 displayed in the display area 150 in FIG. 3, the regions 151 to 154, 158 and 159 are displayed in an integrated manner in the same color as regions belonging to the same defect kind, the regions 155 and 156 are displayed in an integrated manner in another same color as regions belonging to another same defect kind, and the region 157 is displayed in still another color as a region belonging to still another same defect kind. 
Claim 3. The system according to claim 1, wherein the one or more processors are further configured to execute the instructions to perform: emphasizing, on the displayed input image, the first region and the second region differently depending on the class of the object. Kanda [0041] teaches the following processing is performed during learning (during the creation of teacher data) after the above processing in step S4. First, the defective regions classified into the same defect kind in the classifying unit 103 are integrated in the region integrating unit 104 (step S5). After the integration of the defective regions, each of the integrated regions is displayed in an identifiable manner (e.g., in a color-coded manner) and the defect kinds of the integrated regions are displayed on the display unit 108 (step S6).
Kanda [0042] teaches FIG. 3 shows one example of a display screen on the display unit 108 when step S6 is executed. The screen has a display area 150 for displaying each of the integrated regions in a color-coded manner, and a display area 141 for displaying the defect kinds of the integrated regions. Here, displays of the same color are expressed with the same kind of design. Therefore, among regions 151 to 159 displayed in the display area 150 in FIG. 3, the regions 151 to 154, 158 and 159 are displayed in an integrated manner in the same color as regions belonging to the same defect kind, the regions 155 and 156 are displayed in an integrated manner in another same color as regions belonging to another same defect kind, and the region 157 is displayed in still another color as a region belonging to still another same defect kind. 
Claim 4. The system according to claim 1, wherein the one or more processors are further configured to execute the instructions to perform: generating teacher data based on the first region and the second region and the inputted class; Kanda [0053] teaches in such a user-interactive operation as the creation of the teacher data, a plurality of regions of classification targets in an image are displayed while being automatically integrated in a suitable manner
Kanda [0043] teaches a user determines whether a judgment on the display results on the display screen is correct or wrong (step S7). When the judgment is correct, the user instructs using the input unit 109 that the judgment results are OK (step S8). After the OK instruction in step S8, the classification results of the integrated regions are considered as the classification results of the respective regions included in each of the integrated regions, thereby creating the teacher data in the teacher data creating unit 105 (step S9). FIG. 4 shows the teacher data created on the basis of the display state shown in FIG. 3.
Kanda [0045] teaches when the result of integrating the regions is not proper in step S10, the user selects the improper integrated regions using the input unit 109 (step S12). A method of selection can be, for example, indicating the region in the screen with a pointer.
and training a classifier based on the teacher data. Kanda [0039] teaches after the characteristic values of the regions are calculated, the defective regions are classified into predetermined defect kinds in the classifying unit 103 (step S4). As a method of classification, there is a method (k neighborhood method) comprising prestoring several teacher data in the teacher data storing unit 106, selecting, from these teacher data, k teacher data located in the neighborhood of the defective regions of the classification targets within a characteristic space, and classifying them into a defect kind having the largest number. It is to be noted that when there is no previous teacher data at the initial stage of learning, defective regions in a screen are properly classified and assigned with temporary defective kinds (information on a correct defect kind is obtained by the subsequent user operation)
Claim 5. It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 5 has been analyzed and reviewed in the same way as claim 1. See the above analysis.  
Claim 6. It differs from claim 2 in that it is a method performed by the system of claim 2. Therefore claim 6 has been analyzed and reviewed in the same way as claim 2. See the above analysis.  
Claim 7. It differs from claim 3 in that it is a method performed by the system of claim 3. Therefore claim 7 has been analyzed and reviewed in the same way as claim 3. See the above analysis.  
Claim 8. It differs from claim 4 in that it is a method performed by the system of claim 4. Therefore claim 8 has been analyzed and reviewed in the same way as claim 4. See the above analysis.  
Claim 9. It differs from claim 1 in that it is a non-transitory computer-readable recording medium, storing a computer program instruction for causing a computer to implement functions of the system of claim 1. Therefore claim 9 has been analyzed and reviewed in the same way as claim 1. See the above analysis.  
Claim 10. It differs from claim 2 in that it is a non-transitory computer-readable recording medium, storing a computer program instruction for causing a computer to implement functions of the system of claim 2. Therefore claim 10 has been analyzed and reviewed in the same way as claim 2. See the above analysis.  
Claim 11. It differs from claim 3 in that it is a non-transitory computer-readable recording medium, storing a computer program instruction for causing a computer to implement functions of the system of claim 3. Therefore claim 11 has been analyzed and reviewed in the same way as claim 3. See the above analysis.  
Claim 12. It differs from claim 4 in that it is a non-transitory computer-readable recording medium, storing a computer program instruction for causing a computer to implement functions of the system of claim 4. Therefore claim 12 has been analyzed and reviewed in the same way as claim 4. See the above analysis.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and similarly recited claims 5 and 9) rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,339,422 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version than US 10,339,422 B2 as described herein below. 
16/938462
US 10,339,422 B2
A data generating system comprising: a memory storing instructions; and one or more processors configured to execute the instructions to perform: detecting an object from an input image;
1. An object detection device comprising: one or more processors acting as a detecting unit configured to detect an object from an input image by referring to a dictionary;
displaying a first region of the detected object on a display device and receiving an input of a second region based on a location on the input image by an input device and an input of a class for the second region;
the one or more processors acting as an accepting unit configured to display, on a display device, the input image with indication that emphasizes a partial region of the detected object and accepting a selection of the partial region and an input of a class for the selected partial region through one operation of an input device; 
and generating teacher data from an image of the second region and the input of the class.
the one or more processors acting as a generating unit configured to generate teacher data from an image of the selected partial region and the input class;


Claim 1 (and similarly recited claims 5 and 9) rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,755,143 B2 claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661